Name: 2011/705/CFSP: Council Decision 2011/705/CFSP of 27Ã October 2011 repealing Decision 2010/145/CFSP renewing measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Decision
 Subject Matter: rights and freedoms;  international affairs;  political geography;  United Nations
 Date Published: 2011-10-28

 28.10.2011 EN Official Journal of the European Union L 281/27 COUNCIL DECISION 2011/705/CFSP of 27 October 2011 repealing Decision 2010/145/CFSP renewing measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 8 March 2010, the Council adopted Decision 2010/145/CFSP (1) renewing measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY). That Decision expires on 16 March 2012. (2) The aim of Decision 2010/145/CFSP is to prevent the entry into, or the transit through the territories of the Member States by persons who are engaged in activities which help persons at large to continue to evade justice for crimes for which the ICTY has indicted them or are otherwise acting in a manner which could obstruct the ICTYs effective implementation of its mandate. (3) On 22 July 2011, Goran HADZIC was transferred into the custody of the ICTY. He was the last ICTY indictee still at large. (4) Decision 2010/145/CFSP should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/145/CFSP is hereby repealed. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 27 October 2011. For the Council The President J. MILLER (1) OJ L 58, 9.3.2010, p. 8.